UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2010 Commission File Number:001-34149 DJSP ENTERPRISES, INC. (Exact name of registrant as specified in its charter) 900 South Pine Island Road Suite 400 Plantation, Florida 33324 Tel: (954) 233-8000, ext. 2024 Fax: (954) 233-8570 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fx Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulations S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulations S-T Rule 101(b)(7): o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. On April 19, 2010, DJSP Enterprises, Inc., a British Virgin Islands company (the “Company”), issued a press release announcing that it has entered into a definitive agreement to acquire Timios, Inc., a Delaware corporation.Attached hereto as Exhibit 99.1 is the press release relating to such announcement. EXHIBITS Exhibit No. Description Press release dated April 19, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: April 19, 2010 DJSP ENTERPRISES, INC. By: /s/ Kumar Gursahaney Name:Kumar Gursahaney Title:Chief Financial Officer
